Title: From Thomas Jefferson to Jeremiah Van Rensselaer, 20 December 1823
From: Jefferson, Thomas
To: Van Rensselaer, Jeremiah

Monticello
Dec. 20. 23.Th: Jefferson returns his thanks to Doctor Van Rensslaer for the copy of his instructive Essay on Salt, which he has been so kind as to send him. he has read it with  satisfaction and much information beyond what he had before obtained, of the stores of that article existing so generally in the bowels of the earth. with his thanks, he prays him to recieve his respectful salutations.